                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


CHARLES FRALEY,                                4:16-CV-14465-TGB

                  Plaintiff,

                                        ORDER TO MEET AND CONFER
      vs.

GENERAL MOTORS, LLC,

                  Defendant.


I. Introduction

     On May 2, 2019, the Court heard oral argument regarding

Plaintiff’s Motion to File an Amended and Supplemental Complaint (ECF

No. 29). At the hearing, counsel for Plaintiff indicated that he had in his

possession numerous documents that should have been included in the

Administrative Record (ECF No. 6) provided to the Court by the plan
administrator, but which were not included. In response, counsel for

Defendant said that she would be willing to review the documents to

which Plaintiff referred in order to determine whether they should, in
fact, have been part of the record.

     Accordingly, counsel for both parties are ORDERED to meet and

confer within 45 days of this order to review the documents that Plaintiff

asserts should be included as part of the administrative record.
        If, after reviewing Plaintiff’s materials, the parties come to an

agreement, they shall file with the Court a stipulated order indicating

which records should be added to the administrative record and shall file

such records as exhibits in this case. Such stipulation shall also request
that the administrative record be remanded to the plan administrator for

inclusion of these documents as part of the complete administrative

record the Court will review. If no agreement can be reached, the parties
shall so inform the Court by filing a brief setting out their respective

positions on the issue no later that 45 days from the date of this Order.

The brief shall not exceed five (5) pages.

        No discovery beyond the sharing of the documents that Plaintiff

alleges to have in his possession may be taken at this time.

        Counsel for defendant indicated at the hearing that a new attorney
is going to be retained to represent defendant in the near future. To

effectuate a successful transition, current counsel for defendant shall

inform new counsel to schedule a telephone conference with the Court

and Plaintiff as soon as practicable after substituting in to take over the

case.

        As stated on the record, the Court will take Plaintiff’s Motion to File

Amended and Supplemental Complaint (ECF No. 29) under advisement

and will issue a written order resolving this motion.




                                       2
II. Conclusion

      Parties are ORDERED to meet and confer within 45 days to review

Plaintiff’s documents. If agreement can be reached, parties are ordered

to file a stipulation with the Court, indicating which documents should

have been included in the administrative record for this case. If no

agreement is reached, the parties shall so inform the Court as directed

herein.
      Counsel for Defendant is DIRECTED to inform incoming counsel

of his or her duties under this order and the statements made by the

Court during the hearing. Incoming counsel shall schedule a telephonic
conference with the Court as soon as possible after taking over the case.

      DATED this May 10, 2019.



                                      BY THE COURT:


                                      /s/Terrence G. Berg
                                      TERRENCE G. BERG
                                      United States District Judge



                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the parties of
record on this date, May 10, 2019, by electronic and/or ordinary mail.


                                            S/A. Chubb
                                            Case Manager and Deputy Clerk

                                        3
